 




Exhibit 10.29




SERVICES AGREEMENT




THIS SERVICES AGREEMENT (the “Agreement”) is made this 16th day of December,
2016. effective December 15, 2016 (the “Effective Date”) by and between BRIGHT
MOUNTAIN, LLC, a Florida limited liability company (the “Company”), with its
principal place of business located at 6400 Congress Avenue, Suite 2050, Boca
Raton, FL 33487 and PEDRO SOSTRE III, an individual (the “Service Provider”),
with his home address located at 20120 SW 113 Place, Miami, FL  33189.




R E C I T A L S




WHEREAS, pursuant to the terms and conditions of that certain Asset Purchase
Agreement dated December 16, 2016. effective December 15, 2016 (the "Asset
Purchase Agreement") by and among Bright Mountain Media, Inc., a Florida
corporation and the parent company of the Company ("Bright Mountain"), the
Company, Sostre Enterprises, Inc., a Florida corporation (the "Seller"), the
Service Provider and James Love ("Love"), the Company effective December 15,
2016 acquired certain assets of the Seller utilized in the operation of its
Black Helmet apparel division ("Black Helmet Business").




WHEREAS, the Service Provider is the sole shareholder, officer and director of
the Seller and in such roles has been instrumental in the operation of the Black
Helmet Business.




WHEREAS, in order to ensure the uninterrupted continuity of the operations of
the Black Helmet Business following the closing of the Asset Purchase Agreement,
the Company desires to retain the Service Provider to provide certain services
to it as hereinafter set forth.




WHEREAS, the Service Provider desires to provide such services to the Company in
accordance with the terms and conditions contained hereinafter.




NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:




1.

Services.  During the Term of this Agreement, the Service Provider is hereby
retained by the Company to provide certain services to the Company as may be
reasonably determined by the Chief Executive Officer of the Company including,
but not limited to:




(a)

manage the www.blackhelmetapparel.com website acquired by the Company under the
terms of the Asset Purchase Agreement (the "Black Helmet Website"), including,
but not limited to: (i) editing, revising, updating or creating new content;
(ii) creating graphic elements; (iii) page search engine optimization; (iv)
regular updating and management of content and links; (v) ensuring compatibility
of updates with current website layout; (vi) monthly website and database
backups; and updating of inventory management software ;





1







--------------------------------------------------------------------------------

 







(b)

facilitating the ordering of products for sale on the Black Helmet Website
including maintaining economically sensible inventory levels;




(c)

in conjunction with Love, and in conformity with the Company's policies, author,
post and update the Black Helmet Business' social media sites; and




(d)

such additional related services as the Company may reasonably request from time
to time ( collectively, the "Services").  




The Service Provider shall provide such Services as reasonably requested by the
Company during the Term of this Agreement; provided, however, that the Service
Provider shall devote a minimum of thirty (30) hours per week to the provision
of the Services hereunder, such hours to be allocated as mutually agreed upon by
the Company and the Service Provider. The Service Provider shall make himself
reasonably available to the Company via cell phone, email or text during normal
business hours Monday through Friday, and shall use his reasonable best efforts
to promptly respond to all such phone calls, texts or emails.  The Service
Provider shall make himself available for in-person meetings with the Company
from time to time, generally on a monthly basis, at a place to be mutually
determined by the parties hereto.  The Service Provider shall have wide latitude
and discretion in determining how to best perform the Services.  Notwithstanding
the foregoing, the Service Provider shall make himself available at any time as
is deemed necessary by the Company in the event of an interruption in the
operation, service, accessibility or usability of the Black Helmet Website or
such other matters of a material nature which adversely impacts the use or
operation of the Black Helmet Website.  Unless otherwise agreed to by the
Company, all Services hereunder shall be performed solely by the Service
Provider and at such locations as the parties shall mutually agree upon.




2.

Term.  The term of this Agreement shall commence on the Effective Date as set
forth above and end on the three (3) year anniversary of the Effective Date (the
“Expiration Date”), unless sooner terminated pursuant to Section 5 hereof (the
"Term").  




3.

Compensation.  




(a)

Base compensation.  As compensation for the Services during the Term of this
Agreement, the Service Provider shall receive on a monthly basis the amount of
Six Thousand Two Hundred Fifty dollars ($6,250.00), payable in arrears on the
fifteenth (15th) day of each calendar month, or the next business day
immediately thereafter, should the fifteenth (15th) day fall on a weekend or
federally recognized holiday.  




(b)

Additional compensation.  The Service Provider shall be entitled to receive
additional compensation based upon the achievement of certain goals as set forth
on Exhibit A attached hereto and incorporated herein by such reference, to be
paid pursuant to the payment terms contained in Exhibit A.








2







--------------------------------------------------------------------------------

 




4.

Expenses.  The Service Provider shall be responsible for all expenses incurred
by him in the performance of the Services hereunder (unless such expenses shall
be pre-approved by the Company) and he is not entitled to a reimbursement by the
Company for any such expenses incurred by him in the performance of his duties
hereunder; provided, however, should the Service Provider be requested to travel
on the Company's behalf, the Company shall pay all reasonable travel expenses of
Service Provider upon prior agreement of the parties.




5.

Termination.  This Agreement may be terminated prior to the Expiration Date by:




(a)

either party upon an Event of Default;




(b)

by the Company upon the death of the Service Provider;




(c)

by the Company upon the Disability of the Service Provider;




(d)

by the Company if the Service Provider engages in fraud or dishonesty
perpetrated upon the Company and/or any of its affiliates;




(e)

by the Service Provider if the Company engages in fraud or dishonesty
perpetrated upon the Service Provider; or




(f)

by either party without cause upon six (6) months' written notice to the other
party.  During such notice period, the Service Provider shall continue to
provide the Services to the Company pursuant to the terms of this Agreement.  In
the event either party terminates this Agreement without cause on or prior to
December 15, 2017, such terminating party will pay the other party fifty
thousand dollars ($50,000) as liquidated damages resulting from such early
termination.




When used herein, an "Event of Default" shall include a party’s failure to
perform or abide by any material term of this Agreement and the failure to cure
the same within five (5) business days following receipt of written notice of
such failure, and "Disability" shall mean that the Service Provider is unable,
due to physical or mental condition, to perform the Services to be performed by
him under this Agreement for a period of more than thirty (30) business days.
 Upon any termination of this Agreement prior to the Expiration Date, the
Service Provider shall only be entitled to compensation through the date of
termination.  In the event the Net Sales for calendar 2019 set forth on Exhibit
A are achieved subsequent to the Expiration Date, and providing that this
Agreement had not been earlier terminated, the Service Provider shall be
entitled to earn the bonus for calendar 2019.




6.

Representations and Warranties of the Service Provider.  As a material
inducement for the Company to enter into this Agreement, the Service Provider
represents and warrants to the Company and Bright Mountain as follows:




(a)

he is free to enter into this Agreement and to perform each of its terms and
covenants hereunder;





3







--------------------------------------------------------------------------------

 







(b)

he is not restricted nor prohibited, contractually or otherwise, from entering
into and performing this Agreement, and his performance of this Agreement, and
the receipt of compensation hereunder, is not a violation or breach of any
federal, state or local order, law or regulation of any governmental body, or a
violation or breach of any agreements between the Service Provider and any other
person or entity; and




(c)

this Agreement is a legal, valid and binding agreement of Service Provider,
enforceable in accordance with its terms.




7.

Non-Interference.  The Service Provider undertakes that, during the Term of this
Agreement and for a period of twenty-four (24) months thereafter, he will not,
directly or indirectly (whether as an individual, sole proprietor, partner,
stockholder director, officer, employee or in any other capacity as principal or
agent), do any of the following:




(a)

hire, or attempt to hire, for employment any person who is or was an employee of
the Company or any of its affiliates within the six-month period prior to the
date of termination of this Agreement, or attempt to influence any such person
to terminate its employment by the Company or any such affiliate;




(b)

in any other manner interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Company and its affiliates,
on the one hand, and any of their respective employees, on the other hand, or
disparage the business or reputation of the Company or its affiliates to any
such persons;




(c)

solicit, service or accept any actual or prospective accounts, clients or
customers of the Company or its affiliates who were such at any time during the
term of this Agreement to sell or offer such accounts, clients or customers
products competitive with those of the Business Activities (as that term is
defined in the Asset Purchase Agreement);




(d)

influence or attempt, directly or indirectly, to influence any of the accounts,
customers or clients to transfer their business or patronage from the Company or
any of its affiliates to any other person or company engaged in similar
business;




(e)

assist any person or company soliciting, servicing or accepting any of the
accounts, customers or clients of the Company or any of its affiliates; or




(f)

in any other manner interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Company or any of its
affiliates, on the one hand, and any of the customers or clients, on the other
hand, or any other person, or disparage the business or reputation of the
Company or any of its affiliates to any such person.








4







--------------------------------------------------------------------------------

 




If any court of competent jurisdiction shall at any time deem the term of any of
the covenants and undertakings of the Service Provider under this Section 7
herein to exceed permissible limits, the other provisions of Section 7 shall
nevertheless stand, and the impermissible limits shall be deemed to be the
maximum limitation permissible by law under the circumstances.  The court in
each chase shall reduce the covenant or undertaking to the least extent
necessary.




Without intending to limit the remedies available to the Company and its
affiliates, the Service Provider agrees that a breach of any of the covenants
contained in this Section 7 may result in material and irreparable injury to the
Company or its affiliates for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, the Company and its affiliates
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Service Provider from engaging in activities prohibited by Section 7 or such
other relief as may be required specifically to enforce any of the covenants in
such section.  Such injunctive relief in any court shall be available to the
Company and its affiliates in lieu of, prior to or during the course of any
other proceeding.




8.

Confidentiality.




(a)

In connection with the performance of the Services contemplated by this
Agreement, the Service Provider may gain access to Confidential Information (as
hereinafter defined) of the Company.  Confidential Information includes
information communicated orally, in writing, by electronic or magnetic media, by
visual observation, or by other means, and may be marked confidential or
proprietary, or bear a marking of like import, or which the Company states to be
confidential or proprietary, or which would logically be considered confidential
or proprietary under circumstances of its disclosure known to Service Provider.
No rights or licenses to trademarks, inventions, copyrights, patents or any
other intellectual property rights are implied or granted under this Agreement
or by the conveying of Confidential Information to Service Provider.




(b)

The Service Provider acknowledges and understands that: (i) Confidential
Information provides the Company with a competitive advantage (or that could be
used to the disadvantage of the Company by a competitor); (ii) the Company has a
continuing interest in maintaining the confidentiality of Confidential
Information; and (iii) the Company has a compelling business interest in
preventing unfair competition stemming from the use or disclosure of
Confidential Information.  




(c)

For purposes hereof, “Confidential Information” includes, but is not limited to,
information pertaining to (i) business plans, joint venture agreements,
licensing agreements, financial information, contracts, customers, products,
specifications, plans, drawings, prototypes, processes, methods, research,
development or other information relating to the business activities and
operations of the Company and its affiliates; (ii) patents, patent applications,
patent disclosures and inventions; (iii) trademarks, service marks, trade dress,
trade names, URL's, designs, artwork, logos and corporate names and
registrations and applications for registration





5







--------------------------------------------------------------------------------

 




thereof, together with all of the goodwill associated therewith, including, but
not limited to, any such rights as were developed pursuant to is Agreement; (iv)
copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof; (v) mask works and
registrations and applications for registration thereof; (vi) computer software,
data, data bases and documentation thereof; (vii) trade secrets and other
confidential information (including ideas, formulas, compositions, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, copyrightable works, financial and marketing plans and customer
and supplier lists and information); (vii) other intellectual property rights;
and (ix) copies and tangible embodiments thereof (in whatever form or medium);
and in all instances, Confidential Information includes any intellectual
property rights acquired by the Company under the terms of the Asset Purchase
Agreement.




(d)

The Service Provider agrees to keep Confidential Information confidential and,
except as authorized by the Company, in writing, Service Provider shall not,
directly or indirectly, use Confidential Information for any reason except to
perform the Services under this Agreement.  The Service Provider acknowledges
that such Confidential Information could be deemed to be material non-public
information that is not generally available to the public.  The Service Provider
further acknowledges his understanding that federal securities laws strictly
prohibit any person who obtains inside information, and has a duty not to
disclose it such as the Service Provider, from using the information in
connection with the purchase or sale of securities.




(e)

The restrictions in subsection (d) of this Section shall not apply to any
Confidential Information if Service Provider can demonstrate that the
Confidential Information: (i) is or becomes available to the public through no
breach of this Agreement; (ii) was previously known by Service Provider without
any obligation to hold it in confidence; (iii) is received from a third party
free to disclose such information without restriction; (iv) is independently
developed by Service Provider without the use of the Confidential Information;
(v) is approved for release by written authorization of the Company; (vi) is
required by law or regulation to be disclosed, but only to the extent and for
the purposes of such required disclosure; or (vii) is disclosed in response to a
valid order of a court or lawful request of a governmental agency, but only to
the extent of and for the purposes of such order or request, provided that
Service Provider notifies the Company of the order or request ten (10) days
prior to disclosure and permits the Company to seek an appropriate protective
order.




9.

Independent Contractor.  The Service Provider acknowledges and agrees that he
shall be an independent contractor and the Service Provider shall not be
considered an “employee” of the Company for any purpose. The Service Provider
has no right to bind the Company or any of its affiliates.  The Service Provider
shall be solely responsible for the





6







--------------------------------------------------------------------------------

 




payment of all foreign, federal, state and local sales taxes, use taxes, value
added tax, withholding taxes, income tax, unemployment and workers’ compensation
insurance premiums, and similar taxes and charges of any kind with respect to
his compensation and the Services provided under this Agreement.




10.

Inventions.




(a)

If at any time or times prior to, during the Term of this Agreement or during
the two-year period following the termination of this Agreement (either alone or
with others) the Service Provider makes, conceives, creates, discovers, invents
or reduces to practice any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, trade secret, or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection (each, an “Invention”) that (i) relates to the business of
Company or any of its affiliates or any customer of or supplier to Company or
any of its affiliates or any of the products or services being developed,
manufactured or sold by Company or any of its affiliates or which may be used in
relation therewith; or (ii) results from tasks assigned to Service Provider by
the Company or any of its affiliates under the terms of this Agreement or
otherwise; or (iii) results from the use of premises or personal property
(whether tangible or intangible) owned, leased or contracted for by Company or
any of its affiliates, then all such Inventions and the benefits thereof are and
shall immediately become the sole and absolute property of Company or its
affiliates, as the case may be, and their respective assigns, as works made for
hire; provided however, that the foregoing shall not apply to the Proprietary
Software (as that term is defined in the Asset Purchase Agreement).  The Service
Provider hereby agrees that he shall promptly disclose to Company (or any
persons designated by it) each such Invention.  The Service Provider hereby
assigns all rights (including, but not limited to, rights to any inventions,
patentable subject matter, copyrights and trademarks) he may have or may acquire
in the Inventions and all benefits and/or rights resulting therefore to Company
and its assigns without further compensation and shall communicate, without cost
or delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to Company.




(b)

The Service Provider hereby agrees to, during the Term of this Agreement and at
any time thereafter, at the request and cost of Company, promptly sign, execute,
make and do all such deeds, documents, acts and things as Company and its duly
authorized officers may reasonably require:




(i)

to apply for, obtain, register and vest in the name of Company or its
affiliates, alone (unless Company otherwise directs), patents, copyrights,
trademarks or other analogous protection in any country throughout the world
relating to an Invention and when so obtained or vested to renew and restore the
same; and





7







--------------------------------------------------------------------------------

 







(ii)

to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceedings, petitions or
applications for revocation of any such patent, copyright, trademark or other
analogous protection.




(c)

If Company or its affiliates are unable, after reasonable effort, to secure the
Service Provider’s signature on any application for patent, copyright, trademark
or other analogous registration or other documents related to the Black Helmet
Business and/or the Services to be provided hereunder regarding any legal
protection relating to an Invention, whether because of the Service Provider’s
physical or mental incapacity or by any other reason whatsoever, the Service
Provider hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as his agent and attorney-in-fact, to act for and
in his behalf and stead to execute and file any such application or applications
or other documents and to do all other lawfully permitted acts to further the
prosecution and issuance of patent, copyright or trademark registrations or any
other legal protection thereon with the same legal force and effect as if
executed by the Service Provider.




11.

Return of Documents.  On termination of this Agreement or at any time upon the
request of Company, Service Provider shall return to Company all documents,
including all copies thereof, and all other property relating to the business of
Company and/or its affiliates, including without limitation, the Confidential
Information (as hereinafter defined), in his possession or control.




12.

Amendment or Assignment.  No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is evidenced by a
written instrument, executed by the party against which such modification,
waiver, amendment, discharge or change is sought.  This Agreement is not
assignable by the Service Provider without the prior written consent of the
Company, which such consent may not be forthcoming.




13.

Waiver. Unless agreed in writing, the failure of either party, at any time, to
require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.




14.

Notices.  All notices, requests, demands, waivers, consents and other
communications hereunder shall be in writing, shall be delivered either in
person, by facsimile (which is confirmed), e-mail or other electronic means, by
overnight air courier or by certified or registered mail, and shall be deemed to
have been duly given and to have become effective (a) upon receipt if delivered
in person or by facsimile, e-mail or other electronic means calculated to arrive
on any business day prior to 5:00 p.m., New York time, or on the next succeeding
business





8







--------------------------------------------------------------------------------

 




day if delivered on a non-business day or after 5:00 p.m., New York time, (b)
one (1) business day after having been delivered to a nationally-recognized
courier for overnight delivery (with written confirmation of delivery), or (c)
three (3) business days after having been deposited in the mails as certified or
registered mail, return receipt requested, all fees prepaid, directed to the
parties or their assignees at the addresses hereinabove set forth (or at such
other address as shall be given in writing by a party hereto).




15.

Entire Agreement.  This Agreement contains all of the understandings and
agreements of the parties with respect to the subject matter discussed herein.
 All prior agreements, whether written or oral, are merged herein and shall be
of no force or effect.




16.

Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.




17.

Severability.  The invalidity, illegality or unenforceability of any provision
or provisions of this Agreement will not affect any other provision of this
Agreement, which will remain in full force and effect, nor will the invalidity,
illegality or unenforceability of a portion of any provision of this Agreement
affect the balance of such provision.  In the event that any one or more of the
provisions contained in this Agreement or any portion thereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision had never been contained herein.




18.

Governing Law. This Agreement shall become valid when executed and accepted by
Company. This Agreement shall be construed in accordance with the laws of the
State of Florida, without an application of the principles of conflicts of laws.
 Anything in this Agreement to the contrary notwithstanding, the Service
Provider shall conduct the Service Provider's business in a lawful manner and
faithfully comply with applicable laws or regulations of the state, city or
other political subdivision in which the Service Provider is located.




19.

Enforcement.  Any suit, action or proceeding with respect to this Agreement
shall be brought in the state or federal courts located in Palm Beach County in
the State of Florida.  The parties hereto hereby accept the exclusive
jurisdiction and venue of those courts for the purpose of any such suit, action
or proceeding.  The parties hereto hereby irrevocably waive, to the fullest
extent permitted by law, any objection that any of them may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any judgment entered by any court in respect
thereof brought in Palm County, Florida, and hereby further irrevocably waive
any claim that any suit, action or proceeding brought in Palm Beach County,
Florida has been brought in an inconvenient form.




20.

Binding Nature, No Third Party Beneficiary.  The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties, and
their respective successors and assigns.  This Agreement is not assignable by
the Service Provider without the prior written consent of the Company.








9







--------------------------------------------------------------------------------

 




21.

Counterparts.  This Agreement may be executed in any number of counterparts,
including facsimile signatures which shall be deemed as original signatures.
 All executed counterparts shall constitute one agreement, notwithstanding that
all signatories are not signatories to the original or the same counterpart. A
copy of an executed counterpart signature page signed by a party may be
delivered by facsimile or other electronic transmission and, upon such delivery,
a print out of the transmitted signature of such party will have the same effect
as if a counterpart of this Agreement bearing an original signature of that
party had been delivered to the other party.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




 

BRIGHT MOUNTAIN LLC

 

 

 

 

By:

/s/ W Kip Speyer

 

 

W. Kip Speyer, President

 

 

 

 

 

 

 

 

 

 

/s/ Pedro Sostre III

 

Pedro Sostre III








10





